WIDENER, Circuit Judge,
dissenting:
I respectfully dissent.
I dissent for the reasons sufficiently expressed in Maritime Service Corp. v. Sweet Brokerage de Puerto Rico, Inc., 537 F.2d 560 (1st Cir. 1976), and Prince Line, Ltd. v. American Paper Exports, Inc., 55 F.2d 1053 (2d Cir. 1932).
I doubt that the custom and practice in an industry is sufficient to overcome a statutory command. However harsh the application of such a rule would make the result in this case, permitting a carrier with regulated rates to deregulate itself by virtue of custom would seem to me to be far worse.